DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 07/21/2022 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Zuk (U.S. Pat. App. Pub. 2004/0199535).

Regarding exemplary claim 1, Zuk disclosed a method comprising:
detecting malicious activity associated with a first device connecting through a network to a second device (detecting a mail server attack/exploitation attempt, i.e., malicious activity, by a hacker, i.e., first device, attempting to connect to a mail server, i.e., second device, ¶[0041]);
responsive to detecting the malicious activity, transmitting a request for network port data associated with an address of the first device (using the source address to generate a key, i.e., request, used to scan a hash table stored in a database, ¶[0041]);
receiving, based on the request, the network port data for the first device, wherein the network port data comprises data corresponding to a network port of the second device (locating a matching record in the database, ¶[0041]).

While Zuk disclosed detecting malicious network activity over a particular port and using the source address to retrieve associated network port data, Zuk did not disclose using the network port data to determine an earliest connection date of the first device to the particular port as claimed.  Specifically, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0053]-[0056], Fig. 5, and recited in independent claims 1 and 11, in particular comprising:
determining, using the network port data and based on the address and the network port of the second device, an earliest connection date of the first device to the network port of the second device; and
providing an indication of the earliest connection date (claim 1; similarly recited in claim 11).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441